668 So.2d 343 (1996)
Desia COLLINS, Petitioner,
v.
PENSKE TRUCK LEASING, and Jesse H. Justice, Respondents.
No. 96-64.
District Court of Appeal of Florida, Fifth District.
February 23, 1996.
Douglas A. Lockwood, III of Peterson, Myers, Craig, Crews, Brandon & Puterbaugh, P.A., Winter Haven, for Petitioner.
Frank T. Allen of Rumberger, Kirk & Caldwell, a Professional Association, Orlando, for Respondents.
*344 W. SHARP, Judge.
Collins petitions this court for certiorari review of the trial court's order which granted Penske Truck Leasing's motion to set aside a clerk's default. Petitioner primarily argues that the respondent failed to proffer sufficient evidence of excusable neglect to justify the trial court's action in setting aside the default. No extraordinary grounds for relief are alleged. We deny the writ.
It is well established that an order of a trial court which sets aside a clerk's default is not appealable as a non-final order. Tieche v. Florida Physicians Insurance Reciprocal, 431 So.2d 287 (Fla. 5th DCA 1983). And, because there is an adequate remedy via a plenary appeal at the conclusion of the case, certiorari review is generally unavailable. Yates v. Roller Skating Rinks, Inc., 379 So.2d 1333 (Fla. 5th DCA 1980). See also 83d A.L.R. 1272, Appealability of Order Setting Aside, or Refusing to Set Aside, Default Judgment, (1966) (1995 supp.).
Petition for Writ of Certiorari DENIED.
DAUKSCH and COBB, JJ., concur.